DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the results and the results”.  Examiner is uncertain to how to interpret this, in view of compact prosecution, examiner believes this to be a typographical error wherein the result is stated twice.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 18, and 19, specifically claim 1 recites "identifying…”; “selecting a combination…”. These limitations could be reasonably and practically performed by the human mind, for instance identifying attributes that would work best with a given algorithm (search engine). i.e. observation and evaluation. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving…”, “processing…” and “providing …”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. The claim limitation “enhancing the master management system…” is additional element that is generic recitation that does not significantly add to the abstract idea as taught by the prior art of record because it recites “apply it” language, (i.e. enhancing the system with one or more search engines), therefore is insignificant extra solution activity. Independent Claims 1, 18 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims 1, 18 and 19   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of enhancing, receiving, processing and providing are insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-17 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “updating the selection rule based on user operations on the results, the updated selection rule becoming the current selection rule and upon receiving another request of data, repeating the identifying, selecting, processing and providing steps using the current selection rule” (claim 2), “wherein the results comprise data records of the master data management system in association with respective matching scores obtained by scoring engines of the search engines, further comprising: weighting the matching scores in accordance with performance of components involved in providing the results, the components comprising at least part of method steps, elements used for providing the results and the results, wherein the results comprise non-duplicated data records having a weighted matching score higher than a predefined score threshold. 
” (claim 3), “assigning engine weights to the search engines; assigning attribute weights to the set of attributes, wherein the attribute weight of an attribute is indicative of a confidence level by which said attribute is identified; assigning completeness weights and freshness weights to the data records of the results, wherein the completeness weights are indicative of the completeness of the data records and the freshness weights are indicative of the freshness of the data records; and creating a combined weight based on at least a respective engine weight, an attribute weight, a completeness weight and a freshness weight, and weighting a score of the data record by the combined weight.” (claim 4), “providing a user parameter quantifying user operations; determining values of user parameters and associated values of component parameters descriptive of the components; and using the values and the association values for updating the weights assigned to the components” (claim 5), “providing a look-table associating the user parameters values with the values of the component parameters and using the look-table for updating the weight assigned to the components” (claim 6), “modeling the variation of the user parameter’s values with the values of the component parameters using a predefined model, and using the model for determining updated weights of the components and using the updated weights for updating the weights assigned to the components.” (claim 7), “wherein a user operation of the user operations comprises an indication of a selection of a result, the indication comprising a mouse click on a displayed result of the provided results, wherein the user parameter comprises at least one of the number of clicks, the frequency of clicks and the duration of accessing a given result of the results.” (claim 8), “wherein the results comprise data records of the master data management system in association with respective matching scores as obtained by scoring engines of the search engines, wherein the provided results comprise non-duplicated data records having a matching score higher than a predefined score threshold.” (claim 9), “determining values of performance parameters indicative of the performances of the search engines for searching values of the attribute; and selecting the search engines whose performance parameter values are higher than a predefined performance threshold value.
” (claim 10), “wherein the performance parameters comprises at least one of the number of results or the level of matching of the results to the expectations.” (claim 11), “determining the values of a user parameter quantifying the user operations on provided results of the combination of the search engines; and using the determined values associated with the combination of the search engines for identifying the values of the user parameters that are smaller than a predefined threshold and for the identified values of the user parameters, determining the attributes of the set of attributes and the search engines that are associated with the identified values and updating the table using the determined attributes and search engines. 
” (claim 12), “wherein the combination of search engines is a ranked list of search engines, wherein the processing of the request is consecutively performed following the ranked list until a minimum number of results is exceeded.” (claim 13), “inputting the received request to a predefined machine learning model; and receiving from the machine learning model a classification of the request, the classification indicating the set of attributes.
” (claim 14), “inputting the set of attributes to a predefined machine learning model and receiving from the machine learning model one or more search engines that may be used for searching the set of attributes.” (claim 15), “receiving a training set indicative of different sets of one or more training attributes, wherein each set of training attributes is labeled to indicate search engines that are suitable to perform the search of the set of training attributes; and training a predefined machine learning algorithm using the training set, thereby generating the machine learning model” (claim 16), “wherein the provided results comprise data records that are filtered depending on the sender of the request” (claim 17). The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 9-19 are similar to claims 1-8 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.
In view of compact prosecuting examiner believes if claim 16 was further amended to determine how a machine learning is utilized or how the training data is determined.  The currently recited claims incorporate ML with training data which is just insignificant extra solution activity, as in “apply it” environment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-20 rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2016/0063052 - IDS) in view of Gutlapalli et al. (US 2011/0191312)

1. Natarajan teaches, A method for accessing data records of a master data management system, the data records comprising multiple attributes (Abstract, paragraph 27, Natarajan, the method comprising: 
enhancing the master data management system with one search engines for enabling access to the data record (Abstract, Natarajan); 
receiving at the master data management system a request of data (Paragraphs 27-28 and 44-45 – teaches requesting data from MDM, Natarajan); 
identifying a set of one or more attributes, of the multiple attributes, which are referenced in the received request (Paragraphs 27-28 and 44-45 – teaches requesting data from MDM, wherein the attributes are identified, Natarajan); 
providing, at least in part, results of the processing (Paragraphs 27-28 and 44-45 – teaches requesting data from MDM and providing the data, Natarajan).
Natarajan does not teach or disclose, 
Multiple search engines; Selecting a combination of one or more search engines of the search engines, whose performance for searching values of at least part of the set of attributes fulfill a current selection rule; and Processing the request using the combination of search engines.
However, Gutlapalli teaches, 
Multiple search engines; Selecting a combination of one or more search engines of the search engines, whose performance for searching values of at least part of the set of attributes fulfill a current selection rule; and Processing the request using the combination of search engines (Paragraph 0039, Paragraphs 0137-0138, Fig 10C-10F – teaches selecting search engines based on performance and criteria, Gutlapalli) .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Natarajan’s invention to allowing searching of the MDM utilizing multiple search engines as taught by Gutlapalli, because both Natarajan and Gutlapalli are in the same field of endeavor of information retrieval and this would allow Natarajan’s invention the ability to searches of the MDM database based on the search query in different formats thereby allowing for multiple types of data sources (Abstract Gutlapalli).

2. Natarajan and Gutlapalli teach, The method of claim 1, further comprising: updating the selection rule based on user operations on the results, the updated selection rule becoming the current selection rule and upon receiving another request of data, repeating the identifying, selecting, processing and providing steps using the current selection rule (Fig 6c, Paragraph 96 – teaches selection rule to select the search engines, Gutlapalli).

3. Natarajan and Gutlapalli teach The method of claim 1, wherein the results comprise data records of the master data management system in association with respective matching scores obtained by scoring engines of the search engines, further comprising: 
weighting the matching scores in accordance with performance of components involved in providing the results, the components comprising at least part of method steps, elements used for providing the results and the results (Paragraph 135 – teaches performing mathematical operations on a score associated with particular results and characteristics matching the selected criteria, Gutlapalli) , wherein the results comprise non-duplicated data records having a weighted matching score higher than a predefined score threshold (Figs, 10A-10C, Paragraph 129 – teaches recording a disposition of selections such as selection of a metadata containing a unique record identifier; which is utilized for providing a display priority, i.e. given more weight than other predefined search scores, Gutlapalli). 

5. Natarajan and Gutlapalli teach The method of claim 3, further comprising:
providing a user parameter quantifying user operations (Fig 10c, 10d – teaches user characteristics, Gutlapalli);
determining values of user parameters and associated values of component parameters descriptive of the components; and using the values and the association values for updating the weights assigned to the components (Paragraph 36 – assigning weight, Natarajan; Paragraphs 134-135 – teaches assigning ranks to search results based on the user characteristics, Gutlapalli).

6. Natarajan and Gutlapalli teach, The method of claim 3, further comprising:
providing a look-table associating the user parameters values with the values of the component parameters and using the look-table for updating the weight assigned to the components (Paragraph 36 – assigning weight, Natarajan, Paragraph 60 – teaches providing user a modifiable field mapping file, which can be utilized to change values for scoring (i.e. weights), Gutlapalli).

7. Natarajan and Gutlapalli teach, The method of claim 3, further comprising:
modeling the variation of the user parameter’s values with the values of the component parameters using a predefined model, and using the model for determining updated weights of the components and using the updated weights for updating the weights assigned to the components (Figs, 10A-10C, Paragraph 129 – teaches recording a disposition of selections such as selection of a metadata containing a unique record identifier; which is utilized for providing a display priority, i.e. given more weight than other predefined search scores, Gutlapalli)..

8. Natarajan and Gutlapalli teach, The method of claim 2, wherein a user operation of the user operations comprises an indication of a selection of a result, the indication comprising a mouse click on a displayed result of the provided results, wherein the user parameter comprises at least one of the number of clicks, the frequency of clicks and the duration of accessing a given result of the results (Paragraph 121- 130, Figs 10A-10C – teaches recording user selections and interactions, Gutlapalli)

9. Natarajan and Gutlapalli teach, The method of claim 1, wherein the results comprise data records of the master data management system in association with respective matching scores as obtained by scoring engines of the search engines, wherein the provided results comprise non-duplicated data records having a matching score higher than a predefined score threshold. (Figs, 10A-10C, Paragraph 129 – teaches recording a disposition of selections such as selection of a metadata containing a unique record identifier; which is utilized for providing a display priority, i.e. given more weight than other predefined search scores, Gutlapalli).

10. Natarajan and Gutlapalli teach, The method of claim 1, wherein for each attribute of the set of attributes, the selection rule comprises:
determining values of performance parameters indicative of the performances of the search engines for searching values of the attribute; and selecting the search engines whose performance parameter values are higher than a predefined performance threshold value. (Paragraphs 96, 100, 137, Figs 6C , 710E – teaches selection of search engine based on performance threshold, user profile which indicates a positive user response, Gutlapalli)

11.  Natarajan and Gutlapalli teach,  The method of claim 10, wherein the performance parameters comprises at least one of the number of results or the level of matching of the results to the expectations. (Paragraphs 96, 100, 137, Figs 6C , 710E – teaches selection of search engine based on performance threshold, user profile which indicates a positive user response, Gutlapalli)

12. Natarajan and Gutlapalli teach, The method of claim 10, the selection rule using a table associating attributes to corresponding search engines, the updating of the selection rule comprising:
determining the values of a user parameter quantifying the user operations on provided results of the combination of the search engines; and using the determined values associated with the combination of the search engines for identifying the values of the user parameters that are smaller than a predefined threshold and for the identified values of the user parameters, determining the attributes of the set of attributes and the search engines that are associated with the identified values and updating the table using the determined attributes and search engines  (Paragraphs 96, 100, 131 and 137, Figs 6C, 7, 10A & 10E – teaches selection of search engine based on performance threshold, user profile which indicates a positive user response, Gutlapalli)

13. Natarajan and Gutlapalli teach, The method of claim 1, wherein the combination of search engines is a ranked list of search engines, wherein the processing of the request is consecutively performed following the ranked list until a minimum number of results is exceeded (Paragraph 131 – teaches selection of search engine based on a order of search priority utilizing user profiles and prior search histories, Gutlapalli).



17. Natarajan and Gutlapalli teach,  The method of claim 1, wherein the provided results comprise data records that are filtered depending on the sender of the request (Paragraphs 113. 115 142, Fig 11 – teaches filtering using logical collection identifiers, which identify data sources (business objects) being searched based on the user selection, Gutlapalli) . 

Claims 18 and 19 are similar to claim 1 hence rejected similarly.
Claim 20 is similar to claim 3 hence rejected similarly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2016/0063052 - IDS) in view of Gutlapalli et al. (US 2011/0191312) further in view of Myslinski (US 2015/0339356)

All the limitations of claim 1 are taught above.
4. Natarajan and Gutlapalli teach The method of claim 1, wherein components providing the results comprising the search engines, the identifying step and the results, further comprising:
assigning engine weights to the search engines; assigning attribute weights to the set of attributes, wherein the attribute weight of an attribute is indicative of a confidence level by which said attribute is identified; (Paragraph 140 – teaches a search priority characteristics – which determines the type of search query should be send to a search engine, Gutlapalli);
The combination of Natarajan and Gutlapalli do not teach or disclose, 
assigning completeness weights and freshness weights to the data records of the results, wherein the completeness weights are indicative of the completeness of the data records and the freshness weights are indicative of the freshness of the data records; and creating a combined weight based on at least a respective engine weight, an attribute weight, a completeness weight and a freshness weight, and weighting a score of the data record by the combined weight.
However, Myslinski teaches, 
assigning completeness weights and freshness weights to the data records of the results, wherein the completeness weights are indicative of the completeness of the data records and the freshness weights are indicative of the freshness of the data records; and creating a combined weight based on at least a respective engine weight, an attribute weight, a completeness weight and a freshness weight, and weighting a score of the data record by the combined weight (Paragraph 194 – teaches data records that are weighted based on stale or inaccurate stories or data, Myslinski).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Natarajan and Gutlapalli invention to allow utilizing fact checking search results as taught by Myslinski, because Natarajan, Gutlapalli and Myslinski are in the same field of endeavor of information retrieval and this would allow Natarajan’s invention accurate and non-stale search results to the users (Abstract, Myslinski).

All the limitations of claim 1 are taught above.
Claims 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (US 2016/0063052 - IDS) in view of Gutlapalli et al. (US 2011/0191312) further in view of Podgorny et al. (US 11,269,665)


14. Natarajan and Gutlapalli do not teach or disclose,
inputting the received request to a predefined machine learning model; and receiving from the machine learning model a classification of the request, the classification indicating the set of attributes.
However Podgorny teaches, inputting the received request to a predefined machine learning model; and receiving from the machine learning model a classification of the request, the classification indicating the set of attributes (Col 4: lines 24-35, Col 15: lines 36-66 – teaches a machine learning model utilizing a classification that indicates attributes, Podgorny).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Natarajan and Gutlapalli invention to allow for process of identifying relevant topics based on user query as taught by Podgorny, because Natarajan, Gutlapalli and Podgorny are in the same field of endeavor of information retrieval and this would allow Natarajan’s invention refined relevant search results to their query (Abstract, Podgorny).

15. Natarajan and Gutlapalli teach, further comprising:
inputting the set of attributes to a predefined machine learning model and receiving from the machine learning model one or more search engines that may be used for searching the set of attributes.
However Podgorny teaches, inputting the set of attributes to a predefined machine learning model and receiving from the machine learning model one or more search engines that may be used for searching the set of attributes. (Col 4: lines 24-35, Col 15: lines 36-66 – teaches a machine learning model utilizing a classification that indicates attributes, Podgorny)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Natarajan and Gutlapalli invention to allow for process of identifying relevant topics based on user query as taught by Podgorny, because Natarajan, Gutlapalli and Podgorny are in the same field of endeavor of information retrieval and this would allow Natarajan’s invention refined relevant search results to their query (Abstract, Podgorny).

16. Natarajan, Gutlapalli and Podgorny teaches, The method of claim 15, further comprising:
receiving a training set indicative of different sets of one or more training attributes, wherein each set of training attributes is labeled to indicate search engines that are suitable to perform the search of the set of training attributes; and training a predefined machine learning algorithm using the training set, thereby generating the machine learning model (Col 9: lines 18-30 – teaches selecting search engines based on attributes, Col 14: lines 54-Col 15: lines 1-3, Col 15: lines 51-67 – teaches utilizing of machine learning model to determine a search engine based on attributes, Podgorny).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159